Bridge Builder Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91746 August 6, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street N.E. Washington, D.C.20549 Re: Bridge Builder Trust (the “Trust”) Ladies and Gentlemen: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, transmitted herewith is the pre-effective amendment No. 1 to the Registration Statement for Bridge Builder Trust. If you have any questions or require further information, please contact Eric W. Pinciss, Esq. at (626)914-7220. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC cc:Sean Graber, Morgan Lewis & Bockius LLP
